El Juez Asociado Señor Díaz Cruz
emitió la opinión del Tribunal.
Un empleado público acogido al sistema de seguro de la Asociación de Empleados del Estado Libre Asociado de Puerto Rico falleció sin haber hecho designación de beneficiario para su seguro de vida. Fueron declarados sus herederos cuatro hijos, tres de los cuales se procrearon en su matrimonio con la peticionaria. A falta de beneficiario designado, la Asociación *554consignó en el Tribunal Superior, la suma de $8,994.00, im-porte del seguro de vida. La distribución de esta suma entre los sucesores del empleado gubernamental, y a tales fines la determinación de la naturaleza ganancial o privativa de la misma, constituye la cuestión a resolver.
Este seguro de servidores públicos está regulado por la ley creadora de la Asociación de Empleados del Estado Libre Asociado que es la Núm. 138 de 28 de junio de 1966 (3 L.P.R.A. secs. 862 y ss.) que entre otras facultades confirió a dicha entidad la de establecer un plan de seguro por muerte para beneficio de los funcionarios y empleados del gobierno de Puerto Rico. Queda por tanto fuera del ámbito del Código de Seguros que dispone: “Organismos excluidos . . . este título [Código de Seguros de Puerto Rico — 26 L.P.R.A. secs. 101 y ss.] no cubrirá ni determinará la existencia de operaciones, contratos, ni funcionarios, directores ni representantes de todo organismo hasta donde sus actividades relacionadas con seguros estuvieren prescritas o permitidas por otra ley expresamente votada al efecto_” 26 L.P.R.A. sec. 107.
Dicho seguro de vida gubernamental se sufraga con cuotas descontadas de los salarios del servidor público a razón de $6.00 mensuales para los que se acojan a la primera categoría y $3.00 mensuales para los que opten por la segunda. (3 L.P.R.A. sec. 862 (o) y (p).) A clara vista el empleado casado bajo el régimen de sociedad de gananciales establecido en el Código Civil compra un seguro para sus sucesores, el que paga en plazos mensuales con fondos pertenecientes a la sociedad, pues así están clasificados los salarios o sueldos afirmativa-mente en el Art. 1301(2) del Código Civil (31 L.P.R.A. sec. 3641(2), y por exclusión en el Art. 1299 (31 L.P.R.A. sec. 3631).
Descansa la opinión disidente sobre la falsa premisa de que proveyendo la ley de la Asociación de Empleados del Estado Libre Asociado en su Sec. 14 para la tramitación-de declaratoria de herederos en caso de no haber beneficiario *555designado, y repitiendo luego el vocablo “herederos” al decla-rar estos beneficios exentos de embargo o ejecución (3 L.P.R.A. sec. 863c), coloca estos fondos bajo la clasificación de “seguro de vida”, a pesar de que la letra clara del Código de Seguros de Puerto Rico excluye de su ámbito el de la Asocia-ción de Empleados (26 L.P.R.A. sec. 107).
La instancia sobre declaratoria de herederos (1) no fija ni altera el carácter ganancial o privativo de los bienes. Lo que sí imparte naturaleza al bien es su adquisición onerosa con fondos gananciales. Así lo ha expresado Manresa:
“Seguros sobre la vida. — La cantidad satisfecha por una compañía aseguradora al fallecimiento del asegurado, ¿ debe con-siderarse ganancial? Este caso ha sido en Francia objeto de discusión desde el punto de vista de si debe considerarse como un bien mueble. Es claro que muchos de los argumentos allí aducidos en pro o en contra carecen en nuestra patria de razón de ser, por ser muy distinto el sistema legal que rige las rela-ciones patrimoniales entre los cónyuges.
Desde luego, el capital del seguro sustituye a las primas que hay que pagar, y el derecho a aquél se adquiere desde el mo-mento del contrato, pues desde él cabe la facultad de disponer, y si ocurre el fallecimiento puede exigirse el pago. Se trata, pues, de una adquisición a título oneroso hecha durante el ma-trimonio, aunque el plazo señalado para el cumplimiento de la obligación sea el de la muerte de uno de los cónyuges, hecho que extingue la sociedad. Así considerada la cuestión, puede decirse resuelta en los artículos 1.896 y 1.401. Si las primas se pagan con el capital privativo del marido o de la mujer, el capital del seguro le pertenece privativamente. Si se paga a costa del caudal común o no puede justificarse la procedencia del dinero, la adquisición es ganancial.” Manresa, Comentarios al Código Civil Español, Tomo IX, págs. 689-690, Sexta Ed., Madrid 1969.
Con gran respeto se citó por este Tribunal el criterio de este ilustre comentarista en Cádiz v. Jiménez, 30 D.P.R. 34, 37 *556(1921), y si no fue seguido se debió a que para aquella época reglaban el contrato de seguro de vida en Puerto Rico los Arts. 416 y 428 (2) del Código de Comercio posteriormente derogados por el Art. 41.010 del Código de Seguros (26 L.P.R.A. sec. 101 (historial)). La aprobación del Código de Seguros trans-firió a Cádiz a nuestro acervo de derecho histórico.
En el caso que nos ocupa el empleado fallecido no hizo designación de beneficiario en favor de persona alguna. (3) No mostró preferencia particular por una forma de distribuir su seguro de vida, a su alcance por el simple medio de llenar un impreso (3 L.P.R.A. sec. 862m), por lo que no expresó su deseo ni propósito de disminuir ni mucho menos eliminar la participación de su cónyuge en dicho seguro. En ausencia de provisión en la ley especial (Ley estableciendo la Asociación de Empleados del Estado Libre Asociado, citada) en cuanto al método de distribución de este seguro inconcluso que como he-mos visto está excluido de regulación por el Código de Seguros de Puerto Rico (26 L.P.R.A. secs. 101 y ss.) hemos de recurrir al Código Civil como derecho supletorio, por así disponerlo su Art. 12 que citamos: “En las materias que se rijan por leyes especiales, la deficiencia de éstas se suplirá por las disposicio-nes de este título.” (31 L.P.R.A. sec. 12.) Y el derecho suple-torio no es otro que el declarado en el Art. 1301 del Código Civil (31 L.P.R.A. sec. 3641) donde se expresa:
*557“Son bienes gananciales:
(1) Los adquiridos por título oneroso durante el matri-monio a costa del caudal común, bien se haga la adquisición para la comunidad, bien para uno solo de los esposos.
(2) Los obtenidos por la industria, sueldo o trabajo de los cónyuges o de cualquiera de ellos.
(3) Los frutos, rentas o intereses percibidos o devengados durante el matrimonio, procedentes de los bienes comunes o de los peculiares de cada uno de los cónyuges.” Art. 1301 del Código Civil.
Tratándose de un bien adquirido por el marido mediante la inversión de fondos gananciales, sin que haya en la voluntad del comprador del seguro ni en ningún otro factor relevante germen de impugnación a la presunción de ganancialidad enunciada por el Art. 1307 del Código Civil (31 L.P.R.A. sec. 3647), debe considerarse el importe de esta póliza como parte del caudal de la sociedad de gananciales extinguida por muerte del asegurado y bajo esa premisa procederse a su distribución. Rivera v. Rodríguez, 93 D.P.R. 21 (1966); Maldonado v. Tribunal Superior, 100 D.P.R. 370 (1972).

Se dictará sentencia dejando sin efecto la resolución del Tribunal Superior, Sala de Ponce, de fecha 21 de noviembre de 1972, y ha de devolverse el caso al tribunal de instancia para ulteriores procedimientos consistentes con esta opinión:

El Juez Asociado, Señor Dávila, emitió opinión disidente en la cual concurren los Jueces Asociados, Señores Torres Rigual y Martín. El Juez Asociado, Señor Martín, emitió opinión disidente en la cual concurren los Jueces Asociados, Señores Dávila y Torres Rigual.

 El trámite de declaratoria de herederos siempre es necesario por-que los hijos concurren con la madre aun cuando los beneficios sean ganan-ciales.


 Dicho Art. 428 (sec. 7987, Est. Rev. 1911) disponía: “Las canti-dades que el asegurador debe entregar a la persona asegurada, en cumpli-miento del contrato, serán propiedad de ésta, aun contra las reclamaciones de los herederos legítimos y acreedores de cualquiera clase del que hubiere hecho el seguro a favor de aquélla.” A diferencia del actual Código de Se-guros, no hacía excepción en favor de sistemas de seguros regulados por legislación especial como éste de empleados públicos.


 No es necesario resolver ahora cómo ha de distribuirse el seguro de vida de un empleado que ha designado beneficiario, cuestión al presente re-glada por la Sec. 14 de la Ley Núm. 133 de 28 de junio de 1966, enmendada (3 L.P.R.A. sec. 862m).